ORDER
The Disciplinary Review Board on August 21,1998, having filed with the- Court its decision concluding that ANTHONY F. CAR-RACINO of FORDS (formerly of COLONIA), who was admitted to the bar of this State in 1982, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.4 (failure to communicate), RPC 1.8(a) (entering into a business transaction with a client), RPC 5.4(a) (sharing legal fees with a nonlawyer), RPC 5.4(b) (forming a law partnership with a nonlawyer), and RPC 5.4(d) (practicing law in the form of a professional corporation or association in which a nonlawyer has an interest or control), and RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Board having further concluded that respondent should be required to provide proof of his fitness to practice law prior to reinstatement; and good cause appearing;
It is ORDERED that ANTHONY F. CARRACINO is suspended from the practice of law for a period of six months, and until further Order of the Court, effective January 4, 1999; and it is further
ORDERED that prior to consideration of any application for reinstatement to practice, respondent shall provide competent psychological proof of his fitness to practice law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*478ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.